      Case 1:20-cv-11100-MLW Document 19 Filed 06/17/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

HOUGHTON MIFFLIN HARCOURT     )
PUBLISHING COMPANY,           )
                              )
     Plaintiff,               )
                              )
     v.                       )
                                C.A. No. 20-11100-MLW
                              )
DONALD BACK and IXL LEARNING, )
INC.,                         )
                              )
     Defendants.              )
                              )



                                 ORDER

WOLF, D.J.                                                June 17, 2020


       In view of the parties' June 16, 2020 Status Report it is

hereby ORDERED that:

     1. The parties shall continue to confer and, by June 19, 2020,

report whether they have reached an agreement to resolve either or

both of the pending motions, and concerning the minimum reasonable

amount of time necessary to prepare this case for trial if the

court decides to consolidate the hearing on plaintiff's motion for

preliminary injunction with the trial on the merits. See Fed. R.

Civ. P. 65(a)(2).

     2.   If necessary, defendants shall, by June 22, 2020, respond

to the pending motions.

     3.   Any reply shall be filed by June 24, 2020.
      Case 1:20-cv-11100-MLW Document 19 Filed 06/17/20 Page 2 of 2



     4.   If necessary, a hearing on the pending motions shall be

held on June 30, 2020, at 1:30 p.m., by videoconference. Defendant

Donald Back and a knowledgeable representative of defendant IXL

Learning, Inc. shall be available to testify if necessary.




                                   2
